SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

520
CAF 13-00075
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND WHALEN, JJ.


IN THE MATTER OF JESSICA LYNN KIRKPATRICK,
PETITIONER-APPELLANT,

                     V                               MEMORANDUM AND ORDER

RICHARD C. KIRKPATRICK, RESPONDENT-RESPONDENT.
(APPEAL NO. 2.)


DAVID J. PAJAK, ALDEN, FOR PETITIONER-APPELLANT.

TIMOTHY R. LOVALLO, BUFFALO, FOR RESPONDENT-RESPONDENT.

MICHELE A. BROWN, ATTORNEY FOR THE CHILD, BUFFALO.


     Appeal from an order of the Family   Court, Erie County (Sharon M.
LoVallo, J.), entered December 13, 2012   in a proceeding pursuant to
Family Court Act article 6. The order,    among other things, granted in
part the petition for modification of a   prior visitation and custody
order.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same Memorandum as in Matter of Kirkpatrick v Kirkpatrick
([appeal No. 1] ___ AD3d ___ [May 9, 2014]).




Entered:   May 9, 2014                             Frances E. Cafarell
                                                   Clerk of the Court